 
 
I 
111th CONGRESS 2d Session 
H. R. 4727 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Nadler of New York (for himself, Ms. Wasserman Schultz, Mr. Weiner, Mrs. McCarthy of New York, Ms. Slaughter, Ms. Schwartz, Mr. Israel, Mr. Hastings of Florida, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to place limitations on the possession, sale, and other disposition of a firearm by persons convicted of misdemeanor sex offenses against children. 
 
 
1.Short titleThis Act may be cited as the Keep Kids Safe Act of 2010. 
2.Limits on possession, sale, and disposition of firearms by persons convicted of misdemeanor sex offenses against minors 
(a)Disposition of firearmSection 922(d) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of a misdemeanor sex offense against a minor.. 
(b)Possession of firearmSection 922(g) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the comma at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following: 
 
(10)who has been convicted in any court of a misdemeanor sex offense against a minor,. 
(c)Misdemeanor sex offense against a minor definedSection 921(a) of such title is amended by adding at the end the following: 
 
(36) 
(A)The term misdemeanor sex offense against a minor means a sex offense against a minor punishable by imprisonment for not more than one year. 
(B)The term sex offense means a criminal offense that has, as an element, a sexual act or sexual contact with another, or an attempt or conspiracy to commit such an offense. 
(C)The term minor means an individual who has not attained 18 years of age. 
(D)A person shall not be considered to have been convicted of a misdemeanor sex offense against a minor for purposes of this chapter— 
(i)unless— 
(I)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and 
(II)in the case of a prosecution for the offense for which a person was entitled to a jury trial in the jurisdiction in which the case was tried— 
(aa)the case was tried by a jury; or 
(bb)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise; or 
(ii)if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense), unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms.. 
 
